Citation Nr: 0918793	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-28 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether there is new and material evidence to reopen a 
claim for service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1954 and from December 1958 to September 1960.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Portland, Oregon, Regional Office (RO).  
A hearing before the undersigned Veterans Law Judge was held 
at the RO in March 2009.  The hearing transcript has been 
associated with the claims file.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Tinnitus was incurred in service.  

2.  A low back disorder was not incurred in service and is 
not causally related to service. 

3.  A claim of service connection for a bilateral knee 
disability was denied in October 1991.  Evidence presented 
since the October 1991 decision does not raise a reasonable 
possibility of substantiating the claim of service connection 
for bilateral a knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The criteria for service connection for a low back 
disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The October 1991 RO decision denying the claim of service 
connection for a bilateral knee disability is final.  38 
U.S.C.A. § 7105(c) (West 1991); 
38. C.F.R. §§ 3.104, 19.129, 19.192 (1991).  

4.  New and material evidence sufficient to reopen the claim 
for service connection for a bilateral knee disorder has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Initially the Board notes that the decision below grants 
service connection for tinnitus.  As such, there is no 
further need to discuss compliance with the duties to notify 
and assist with respect to this claim.  

With respect to the claim of service connection for a low 
back disorder and the request to reopen the claim of service 
connection for a bilateral knee disorder, in June 2003 the 
agency of original jurisdiction (AOJ) sent a letter to the 
Veteran providing the notice then required by 38 U.S.C.A. 
§ 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by Kent v. 
Nicholson.  The Board notes that the Veteran was not provided 
with notice of the disability rating and effective date 
regulations.  No prejudice has resulted, however, because 
service connection has been denied so any question as to the 
appropriate disability rating or effective date is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to these claims, such as obtaining all 
available reported treatment records (and informing the 
Veteran of the absence of unobtainable treatment records), 
providing a personal hearing, and requesting all Social 
Security Administration records (SSA informed VA that the 
records had been destroyed).  The Board notes that a VA 
examination with nexus opinion was not obtained for either 
claim.  VA does not have a duty to provide a VA examination 
if the claim is not reopened, however.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2008).  
Additionally, with respect to the claim of service 
connection, the Board finds that no examination is required.  
Such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issues decided 
herein, as will be discussed below, VA examinations with 
nexus opinion are not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
Consequently, the Board finds the issues are ready for 
adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  
38 C.F.R. § 3.303(b) (2008).  Subsequent manifestations, 
however remote, of a chronic disease, shown as such in 
service, are service connected unless clearly attributable to 
intercurrent causes.  Id.

Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  




Tinnitus

The Veteran contends that his tinnitus is the result of in-
service noise exposure from working as an aircraft mechanic.  
The Board notes that the Veteran is competent to report the 
nature and circumstances of his service, to include a history 
of noise exposure from working on or near a flight line, and 
the Board finds the history of in-service noise exposure 
credible and consistent with the duties reported in his 
service personnel records.  See 38 C.F.R. §§ 3.303(a), 
3.159(a)(2).  Thus, in-service noise exposure is conceded, 
and the remaining issue is whether the Veteran's tinnitus is 
related to his in-service noise exposure.  

Service treatment records reflect no complaints or findings 
of tinnitus, and examination records dating in December 1953, 
October 1954, October 1956, March 1958, December 1958, and 
August 1960 report normal clinical findings for the ears and 
no history of tinnitus.  

An April 2005 VA audio examination record reflects the 
Veteran's history of constant ringing in both ears, which he 
reportedly first noticed approximately twenty years earlier.  
After examination and review of the record, the VA examiner 
diagnosed the Veteran with tinnitus and hearing loss.  The 
examiner opined that it was as likely as not that the 
Veteran's hearing loss was a result of service based on the 
Veteran's history of significant in-service noise exposure.  
The examiner believed the Veteran's tinnitus was not the 
result of active military service, however, because it did 
not onset until many years after separation.  

The Veteran subsequently amended his history as to the 
approximate onset of his tinnitus.  At his hearing, he 
testified that he had misunderstood the VA examiner's 
question:  he clarified that his tinnitus had been present 
since 1952, but he had only noticed a problem as a result of 
the tinnitus beginning in approximately 1985.   

Although the record includes a negative nexus opinion based 
on a review of the evidence, the Board finds that service 
connection is warranted.  The Veteran is competent to report 
that tinnitus was incurred in service and that it has 
existed, albeit minimally, from service to the present.  See 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994).  See also Jandreau v. Nicholson, No. 2007-7029 (Fed. 
Cir. July 3, 2007) (the layperson may be competent to 
identify the condition where the condition is simple).  
Additionally, the Board finds the Veteran's history credible 
and corroborated by the evidence of in-service noise exposure 
and the medical evidence that noise exposure can cause 
tinnitus.  Based on the foregoing, and giving the benefit of 
the doubt to the Veteran, the Board finds that service 
connection is warranted.  

Low Back Disorder

The Veteran contends that he has a low back disorder as a 
result of in-service injuries in 1951 and 1959.  He has 
reported that he has had back pain since these in-service 
injuries.  See, e.g., March 2009 hearing transcript.  

Service treatment records do not reflect any complaint, 
treatment, or diagnosis of a back disorder or back injury, 
and examination records dating in December 1953, October 
1954, October 1956, March 1958, December 1958, and August 
1960 all report normal clinical findings for the spine, 
negative histories as to arthritis and bone, joint or other 
deformity, and no history of a back problem.  

Post-service medical records, which include private treatment 
records dating in 1981 and a 1991 VA examination record, do 
not reflect any complaints or finding related to the back 
until 1999, when the Veteran sought treatment for low back 
pain, which reportedly onset ten years earlier after lifting 
pipes.  See May 1999 Irvine treatment record; December 1999 
St. Vincent Hospital record, and January 2000 Providence 
Medical Center records.  The records show that the Veteran 
was then diagnosed with spinal stenosis with degenerative 
spondylolisthesis of L4 and L5, for which he has received 
treatment, including several surgeries, since that time.  See 
generally Providence Medical Center and St. Vincent Hospital 
records.  

After review of the record, the Board finds that service 
connection is not warranted for the Veteran's low back 
disorder.  The Board notes that the Veteran has reported 
having chronic back pain since service, which he attributes 
to an in-service injury.  As a layperson, however, the 
Veteran is not competent to comment on the presence or 
etiology of a chronic medical disorder; rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not indicate that the Veteran had a 
chronic medical disorder during service, that he has had 
continuity of symptomatology since service, or that his 
current low back disorder is causally related to service.  
The service treatment and examination records do not provide 
any indication that a chronic low back disorder began in 
service, and the earliest treatment of record, which reflects 
a ten-year history of pain, dates approximately 29 years 
after separation from service.  See Maxson v. Gober, 230 
F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  Additionally, the evidence does not include any 
medical findings suggesting that there is a causal 
relationship between the Veteran's low back disorder and 
service, to include the reported in-service injuries.  In 
sum, the medical evidence does not indicate that a chronic 
low back disorder was incurred in service or is otherwise 
related to service; consequently, service connection must be 
denied.  

Request to Reopen

A claim of service connection for a bilateral knee disorder 
was denied in an October 1991 rating decision.  This decision 
is final based on the evidence then of record.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 19.129, 19.192 
(1991).  However, a claim will be reopened if new and 
material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  

The October 1991 rating decision denied service connection 
for a bilateral knee disorder because the evidence did not 
suggest that the Veteran's knee disorders were incurred in 
service or were causally related to service.  The decision 
notes that the service treatment records reflect complaints 
and treatment for left knee injury in 1951 and right knee 
injury in 1953, but finds that the evidence, which included a 
VA examiner's nexus opinion, private treatment records dating 
in 1981, and the service treatment and examination records 
from both periods of service, suggested that the in-service 
knee injuries resolved without any chronic residuals.  

Evidence received in conjunction with the request to reopen 
includes private treatment records and VA treatment records 
which reflect treatment for post-service knee injuries and 
knee disorders since 1991, the 2009 hearing transcript which 
includes a new history of bilateral knee injury in 1959, and 
a statement from the Veteran's spouse which reported her 
memory that the Veteran had knee problems when she met him in 
1967.  Although this evidence is "new," in that it was not 
previously seen, the evidence is not material since it fails 
to cure the defect presented by the previous decision, namely 
the lack of competent evidence that a chronic left or right 
knee disorder onset in service or existed continuously since 
separation to the present or that the current knee disorders 
are causally related to service.  The "new" evidence merely 
reiterates what has already been established:  that the 
Veteran had injuries to the knees in service which apparently 
resolved and that the Veteran is currently treated for knee 
disorders; it includes no competent evidence which suggests a 
link between the in-service injuries and the current 
disorders.  Moreover, the Board notes that the record 
includes one physician's finding which suggests the knee 
conditions are not the result of trauma but of degeneration 
with aggravation by occupation and weight.  See July 1991 
Miller treatment record.  

The Board notes that the Veteran has reported that he has had 
knee pain since his in-service injuries, and the Veteran's 
spouse has reported that the Veteran has had knee pains since 
she met him in 1967.  While the Veteran and his spouse are 
competent to report the existence of knee pains/problems,  
they are not, as laypersons, competent to comment on the 
presence or etiology of a chronic medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
"new" medical evidence, to include when considered with the 
previously considered evidence, does not indicate that a 
chronic knee disorder began in service or has existed 
continuously since service or that the Veteran's current knee 
disorders are causally related to the in-service injuries.  
Thus, the request to reopen must be denied.  


ORDER

Service connection for tinnitus is granted.  

Service connection for a low back disorder is denied.  

The request to reopen the claim of service connection for a 
bilateral knee disorder is denied.  


REMAND

A review of the record indicates that the Veteran's claim of 
service connection was previously denied due to lack of a 
diagnosis of PTSD of record and lack of stressor information.  
In March 2009, the Veteran submitted additional evidence 
which included a completed PTSD questionnaire and a March 
2008 VA treatment record which documents a diagnosis of PTSD 
"related to non-military and military trauma".  Based on 
this newly obtained evidence, the Board finds that the claim 
must be remanded so the AMC can attempt to verify the 
Veteran's reported stressors.  38 U.S.C.A. § 5102A (West 
2002); 38 C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The AMC should obtain all outstanding 
VA treatment records and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

2.  The AMC should attempt to verify the 
Veteran's reported in-service PTSD 
stressors, as described in particular in 
the March 2009 hearing transcript and 
PTSD questionnaire.  If additional 
evidence is needed for stressor 
verification, the Veteran should be asked 
to provide it.  If stressor verification 
cannot be done due to insufficient 
information, that fact should be 
documented in the record.  

3.  After completion of the above 
development, and only if a stressor has 
been verified, the AMC should schedule 
the Veteran for a VA psychiatric 
examination to determine the nature and 
extent of any psychiatric disorder which 
may be present.  Specifically, the 
examiner is asked to state whether the 
Veteran has PTSD, and if so, whether it 
onset during service or whether it is the 
result of a verified stressor.  The 
claims file and the report of verified 
stressors should be provided to and 
reviewed by the examiner prior to 
conducting this examination.  The 
complete rationale for each opinion 
expressed is requested.  The Veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, to include the denial of 
his claim.

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


